             Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 1 of 18



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

 JEFFREY CORPORAL,

       Plaintiff,

       v.                                                    Civil Action No.: DKC-20-1193

 LT. J. SMITH,
 NURSE D. SHOWALTER,
 WARDEN WEBER,
 COMMISSIONER HILL,
 SECRETARY R. GREEN,

       Defendants.


                                      MEMORANDUM OPINION

            This is a civil rights complaint filed by self-represented Plaintiff Jeffrey Corporal who is

incarcerated in Western Correctional Institution (“WCI”) in Cumberland, Maryland. Defendants

Lt. J. Smith, Warden Weber, Commissioner Hill, and Secretary Green have filed a Motion to

Dismiss or for Summary Judgment. ECF No. 19. Also pending are Plaintiff’s Motions for Partial

Summary Judgment (ECF Nos. 10 & 23) and for Default Judgment or for Civil Contempt (ECF

No. 16). The issues are fully briefed, and the court finds a hearing in this matter unnecessary. See

Local Rule 105.6 (D. Md. 2018). For the reasons that follow, Defendants’ motion, construed as

one for summary judgment, shall be denied in part and granted in part; Plaintiff’s pending motions1

shall be denied; and the complaint as to Defendant Showalter shall be dismissed without prejudice.



   1
        Plaintiff filed two motions for partial summary judgment (ECF No. 10; ECF No. 23) and
a motion for default judgment (ECF No. 16). Plaintiff’s motions for partial summary judgment
are addressed below. The motion for default judgment concerns Defendant Showalter’s failure to
respond to the complaint against her. ECF No. 16. Service of the complaint was not, however,
accepted on behalf of Ms. Showalter. ECF No. 12. Pursuant to this court’s obligation to screen
prisoner complaints under 28 U.S.C. § 1915A, the complaint as to Ms. Showalter alleging only
that she provided “inadequate medical care” without further explanation, shall be dismissed.
         Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 2 of 18



                                       I. BACKGROUND

       Plaintiff is a prisoner confined at Western Correctional Institution (“WCI”) in Cumberland,

Maryland. Prior to his incarceration, Plaintiff worked as a correctional officer in Baltimore City.

See Corporal v. Warden, Civ. Action DKC-20-950 (D. Md. 2020).                 Because of his prior

employment status, Plaintiff has frequently refused to accept assignments to a cell with a cellmate.

Id.

A.     Complaint Allegations

       Plaintiff’s unverified complaint alleges that on December 5, 2019, after an officer escorted

him from the “S.O.H. unit” to housing unit four, he arrived at cell 4C-21 which was already

occupied by another inmate, Joshua Littlewolf. ECF No. 1 at 3. Plaintiff explains that he had

previously refused to share a cell with Mr. Littlewolf when Plaintiff was housed in cell 4C-16. Id.

Officer Barnes, who Plaintiff alleges was escorting him, opened the cell door slot and put

handcuffs on Mr. Littlewolf who remained inside the cell. Id. Plaintiff states that he warned the

officer that he would not allow him to remove the handcuffs from Mr. Littlewolf if he was placed

in the cell. Id. Plaintiff insisted that he be “retransferred to cell 4C-16 and remain housed there

without a cell mate.” Id.

       Plaintiff explains that Lt. Smith, the housing unit manager, eventually arrived on the scene

and “repeatedly ordered” Plaintiff to cease preventing the removal of Mr. Littlewolf’s handcuffs.

Because Plaintiff refused to comply with the orders given, Lt. Smith ordered Officer Barnes spray

Plaintiff with mace through the opened cell door slot. ECF No. 1 at 4. Plaintiff used a chair inside

the cell to press against the opening and “blocked much of the mace entering the cell.” Id. Plaintiff

states that some of the chemical got on his hands, but the chair was effective in blocking the

chemical agent. Id.



                                                 2
         Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 3 of 18



       Lt. Smith ordered the cell door opened at which point Lt. Smith and Officer Barnes rushed

inside the cell. ECF No. 1 at 4. Plaintiff claims that he does not accurately recall all of the events

that occurred after Lt. Smith and Officer Barnes came into the cell, but does remember stumbling

out of the cell and falling to the floor where he was face down. Id. He claims that he was

complying with orders to be handcuffed behind his back, but Lt. Smith punched him repeatedly

on the left side of his rib cage and put the cuffs on his wrist tightly. Id. Plaintiff recalls being

dragged to the housing unit property room which has no surveillance camera. Id. at 4-5.

       Plaintiff recalls that, once in the property room, another inmate was removed from the

holding cage and he was then pushed into the cage. ECF No. 1 at 5. Plaintiff describes being

“immediately attacked savagely by Lt. Smith” who punched Plaintiff in the head, face, chest, and

thighs. Id. Plaintiff claims that Lt. Smith grabbed his ankles and yanked him to the floor. Id. He

claims that, as he remained on the floor, face-down, Lt. Smith repeatedly “stomped” on his upper

and lower back, his handcuffed wrists, and his hands. Id. Plaintiff claims that Lt. Smith then

exited the holding cage and then, with the help of another officer, began macing Plaintiff

“continuously” for approximately fifty seconds while Plaintiff lay face-down on his chest. Id.

       The injuries Plaintiff states he sustained during the use of force include stress and anxiety;

swelling to his forehead and temples; soreness to his face, chest, legs, and back; soreness, swelling,

bruising to his wrists; soreness to the left side of his rib cage; swelling and soreness in his right

thumb; and a “ten-hour long, very painful, burning sensation on all the foregoing maced areas of

[his] body.” ECF No. 1 at 6. Plaintiff describes the medical evaluation provided after the use of

force as a sham performed by “an incompetent female nurse, D. Showalter.” Id. He claims that

Ms. Showalter denied his request to clean the mace off of his face and eyelids, refused to examine

the painful areas of his body, and refused to make a recommendation to a medical doctor to



                                                  3
         Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 4 of 18



prescribe Plaintiff medication for pain and emotional distress. Id. Plaintiff asserts that the only

thing Ms. Showalter did was check his vital signs and laughed when he told her that he had been

assaulted by officers. Id. Plaintiff states that photographs were taken of his face, but the officer

taking the pictures refused to photograph his face “maceless” and refused to photograph the other

areas of his body he claims were injured. Id. at 6-7.

       After he was given a shower, Plaintiff was confined to a temporary isolation cell, 4-B-01,

for six days. ECF No. 1 at 7. He claims that he was confined to that cell on the orders of Lt.

Smith. Id. In his amended complaint2 Plaintiff explains that Lt. Smith together with Warden

Weber, Commissioner of Correction Hill, and Secretary Green operated the isolation cell in a

manner that violated his constitutional rights. ECF No. 5 at 3. He explains that the light in the

isolation cell remained on continuously because “no one could turn it off” and during the time he

was in the cell he was denied all of his property. Id., see also ECF No. 1 at 7. He states that the

only clothes he was permitted during his confinement were a pair of boxer shorts, a t-shirt, and a

jumpsuit. Id.

       Plaintiff claims that he was denied sheets and a blanket, forcing him to endure cold

temperatures continuously. ECF No. 5 at 3. He states that he was also denied “slippers and shoes”

which forced him to “walk painfully on the hard, cold, concrete floor.” Id. He adds that he was




   2
        “[A]n amended pleading ordinarily supersedes the original and renders it of no legal
effect.” Young v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001), quoting
Crysen/Montenay Energy Co. v. Shell Oil Co., 226 F.3d 160, 162 (2d Cir. 2000), citing 6 Charles
Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 1476 (2d ed.
1990) (“A pleading that has been amended . . . supersedes the pleading it modifies . . .”). Here,
Plaintiff appears to resurrect the claims left out of the amended complaint in his motion for partial
summary judgment filed prior to Defendants’ dispositive motion. ECF No. 10. Defendants have
also addressed the claims raised in the original complaint. ECF No. 19. Because the parties have
addressed all of the issues, and in light of Plaintiff’s self-represented status, the court will also
address each of Plaintiff’s allegations in turn.
                                                 4
         Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 5 of 18



denied: hygiene items including towels and washcloths; access to showers; access to legal

documents; out of cell recreation; eating utensils; sufficient toilet paper; religious material

including the Bible; and access to the incoming and outgoing mail. Id. at 4. Plaintiff claims that

he was also not permitted access to the law library, to the chaplain, and to medical sick call forms.

Id. He claims that he was denied access to medical care “unless [he] sustained a life-threatening

condition” and was denied medical treatment for the injuries he sustained during the use of force

by Lt. Smith. Id.

       He claims that he sustained the following injuries as a result of being confined to the

isolation cell: “stress and anxiety; sore feet, sore knees, and sore ankles from walking on the floor;

constant sore eyes, a headache, and sleep deprivation from the cell’s light being on continuously;

sore and irritable gums from not flossing [his] teeth; burning and itchy feet and toes from not using

. . . commissary purchased feet medicine; and constant itchy skin from not showering.” ECF No.

5 at 5. Plaintiff adds that his inability to practice his Christian faith caused him “stress and

anxiety.” Id. Plaintiff also claims that the deprivation of his legal documents and denial of access

to the mail resulted in his denial of access to the courts. ECF No. 5 at 5. He states that his petition

for judicial review of an adverse Inmate Grievance Office (“IGO”) decision dated November 12,

2019, was due by December 12, 2019 and he could not meet that deadline. Id. The appeal

concerned IGO case number 201 914 00. Id.

       Plaintiff also explains that he has challenged the same “inhuman conditions and denials”

he experienced from December 5 to 11, 2019, in prior IGO cases, citing violations of Division of

Correction policies. ECF No. 5 at 6. He states that a WCI officer confined him to a temporary

isolation cell on December 31, 2009, where he remained for four days. Id. He states that he

complained that the length of his confinement and the cruel conditions he endured in the cell such



                                                  5
         Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 6 of 18



as denial of hygiene items, violated policy WCI-ID 110-4-1. Although the Warden dismissed

Plaintiff’s administrative remedy procedure complaint (“ARP”), he claims that the Commissioner

agreed with him and directed correctional staff at WCI to operate temporary isolation cells in

compliance with the policies cited. Id.

       In 2011, Plaintiff states, Administrative Law Judge Robert Berry concluded that the prison

policy (WCI-ID 110-4-1) was violated when Plaintiff was denied hygiene products when he was

confined for four days in a temporary isolation cell. ECF No. 5 at 6-7. The ALJ ordered WCI to

conduct a review of the use of temporary isolation cells in housing unit 4. Id. at 7. The ALJ

decision was affirmed by Secretary Gary Maynard. Plaintiff claims, however, that when he was

again confined in a temporary isolation cell in housing unit 4 on July 26, 2019, where he was kept

for 10 days, he was subjected to the same “inhuman conditions” in violation of prison policies. Id.

       Plaintiff concludes that Warden Weber, Commissioner Hill, and Secretary Green violated

his Eighth Amendment right to be free from cruel and unusual punishment when he was kept in

the temporary isolation cell for six days. ECF No. 5 at 8. He also claims that these defendants

violated his right to due process and his First Amendment right of access to the courts when he

lost the opportunity to appeal the IGO’s decision. Id.

B.     Defendants’ Response

       In their Motion to Dismiss or for Summary Judgment, Defendants put forth the following

facts based on declarations of some of the officers involved and verified records. On December

5, 2019, Officer Earl Gaumer escorted Plaintiff to cell 4-C-21 where another inmate, Joshua

Littlewolf, was housed. ECF No. 19-4 at 1, ¶ 4 (Declaration of Earl Gaumer). After arriving at

the cell, Officer Gaumer asked Mr. Littlewolf to come to the slot and have handcuffs placed on

him so that Plaintiff could enter the cell. Id. Mr. Littlewolf complied; Officer Gaumer had the



                                                6
         Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 7 of 18



cell door opened; and Plaintiff walked into the cell. Id. Plaintiff’s handcuffs were then removed

but he refused to move from in front of the pass-through slot so that Mr. Littlewolf’s restraints

could be removed. Id. Officer Gaumer continued to give Plaintiff direct orders to move, but

Plaintiff refused to comply. Id. After Officer Gaumer radioed for assistance, Lt. Smith, Officer

Barnes, and Officer Trail arrived. Id.

       Lt. Smith repeated orders for Plaintiff to move away from the pass-through slot and also

ordered Plaintiff to put a chair he had picked up back down on the ground. ECF No. 19-4 at 2, ¶

4; ECF No. 19-5 at 1, ¶ 4. According to the Notice of Inmate Rule Violation written by Lt. Smith,

Plaintiff threatened to assault Mr. Littlewolf with the plastic chair he was holding if staff did not

move away from the cell door. ECF No. 19-6 at 2, 10, 11. Plaintiff continued to refuse to obey

all orders given and began to move towards Mr. Littlewolf with the chair. ECF No. 19-4 at 2, ¶ 4;

ECF No. 19-5 at 1, ¶ 4. Officer Barnes deployed pepper spray in Plaintiff’s direction; and the cell

door was ordered open. Id. Lt. Smith grabbed the back of Plaintiff’s shirt and took him to the

ground and controlled his legs. ECF No. 19-5 at 1, ¶ 4. Officer Trail gained control of Plaintiff’s

arms which enabled Officer Barnes to put handcuffs on Plaintiff. Id.

       After removing both inmates from the cell, Plaintiff was escorted to the “Adjustment Room

hallway to await the arrival of Medical.” ECF No. 19-6 at 2. Plaintiff was assessed and treated

by D. Showalter, R.N., for pepper spray exposure. Id. Plaintiff was offered and accepted a shower

for decontamination. Id.

       At the adjustment hearing, Plaintiff claimed that he “never tried to threaten anyone” and

maintained that “it was illegal” for Mr. Littlewolf to be in a cell with Plaintiff because he refused

to allow Mr. Littlewolf to share a cell with him on a prior occasion. ECF No. 19-6 at 18. The

adjustment hearing officer noted that during the “preliminary stage” Plaintiff “admitted to having



                                                 7
          Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 8 of 18



his chair in his hands.” Id. The Hearing Officer also noted that the three staff reports consistently

reported that Plaintiff verbally threatened to harm Mr. Littlewolf. Id. Plaintiff was found guilty

of violating Rule 104 (making threats that include using physical harm to objects, property, or

individuals) and Rule 316 (disobeying a direct order). Id. at 2; 18. As a penalty, Plaintiff received

60 days of segregation.3 Id. at 19.

         Defendants assert that Plaintiff’s conditions of confinement claim does not state an Eighth

Amendment claim as he has failed to articulate facts that constitute a pervasive risk of harm

amounting to deliberate indifference to his needs. ECF No. 19-1 at 7-8.

C.       Plaintiff’s Response in Opposition

         Plaintiff filed his own declaration in opposition to Defendants’ motion. He admits that he

disobeyed orders to allow officers to remove the restraints from Mr. Littlewolf. ECF No. 22 at 3-

4. He states that he repeatedly warned Officer Barnes that he would prevent him from removing

Mr. Littlewolf’s restraints until Plaintiff was put into another cell (4C-16) where he could remain

without a cellmate. Id. at 4. Plaintiff also admits that Lt. Smith gave several orders for Plaintiff

to “cease preventing the removal of the handcuffs from Littlewolf” and claims Lt. Smith warned

that he “would use excessive force on [Plaintiff] if [he] disobe[y]ed that order.” Id.

         According to Plaintiff, after he repeatedly disobeyed the orders given, Officer Barnes

sprayed chemical agent three times at Plaintiff. ECF No. 22 at 4. Plaintiff states that he used the

chair in the cell to press against the opened slot to prevent mace from entering the cell. Id. Plaintiff




     3
        Plaintiff noted an appeal of the hearing officer’s decision and claimed that his federal due
process rights were violated because the hearing officer was not permitted to view the entire video
surveillance footage that was relevant to the incident. ECF No. 19-6 at 22. He claimed that the
video surveillance would establish that he had not been pepper sprayed inside the cell, that he was
handcuffed outside the cell, and an officer punched him repeatedly in his left side. Id. He
maintained the officers’ reports contained perjury and sought one-million dollars in damages. Id.
                                                   8
         Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 9 of 18



states that, as a result of his tactic to block the spray, the chemical agent did not hit his upper body

or face until the cell door was opened and Officer Barnes sprayed chemical agent twice more. Id.

at 4-5. Plaintiff describes further uses of force against him following his removal from the cell

and claims that the medical exam provided by Nurse Showalter was a sham. Id. at 5-6. Plaintiff

also reiterates his claims as set forth in his amended complaint regarding his confinement to an

isolation cell for six days. Id. at 7-9.

D.      Plaintiff’s Motions for Partial Summary Judgment

        In his first motion for partial summary judgment, Plaintiff seeks summary judgment in his

favor on the claims against Lt. Smith for violation of Plaintiff’s constitutional rights in connection

with the use of force against him. ECF No. 10 at 1. He supports the motion with a declaration

that states in pertinent part that Lt. Smith ordered Officer Barnes to deploy mace against Plaintiff

under circumstances that did not justify the use of that force; that he was dragged from the cell to

the property room; and that surveillance cameras on either end of the housing unit tier captured

the entire incident prior to Plaintiff’s placement in the property room. ECF No. 10-1 at 1-3.

Plaintiff maintains that the archived camera footage will verify that: Officer Barnes deployed

chemical agents three times through the cell door slot and twice more after Plaintiff was removed

from the cell; Lt. Smith punched Plaintiff repeatedly in his left rib cage while officers were

handcuffing Plaintiff outside of the cell; and Plaintiff did not have mace on his face, head or neck

when officers were dragging him off of the tier. Id. at 4.

        Plaintiff contends that he requested the video surveillance at his adjustment hearing but the

hearing officer viewed the footage outside of his presence and noted that “only a portion of the

footage was available” and the available footage did not show Plaintiff’s exit from cell 4C-21.

ECF No. 10-1 at 4. The footage did, however, show Officer Barnes repeatedly deploying mace



                                                   9
        Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 10 of 18



through the cell door slot. Id. at 4-5. Plaintiff states that the hearing officer never explained why

he found him guilty of a rule violation in connection with an attempt to attack his cell mate when

the available camera footage showed Barnes spraying mace more than once while Lt. Smith

claimed Officer Barnes sprayed the mace once in the Notice of Inmate Rule Violation. Id. at 5.

       In his second motion for partial summary judgment, Plaintiff asserts that he is entitled to

judgment in his favor on the claim that his confinement to an isolation cell for six days violated

his constitutional rights. ECF No. 23. In his declaration in support, Plaintiff reiterates all of the

allegations raised in his amended complaint in connection with the conditions of his confinement.

ECF No. 23-3 at 2-3. Additionally, he states that despite successfully challenging the practice of

confining inmates to a temporary isolation cell through the IGO with an order requiring review of

the practices being issued as a result, “prison staff did not comply with the Judge’s order.” Id. at

5.

                                 II. STANDARD OF REVIEW

       Pursuant to Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The court should “view the evidence in the

light most favorable to . . . the nonmovant, and draw all reasonable inferences in her favor without

weighing the evidence or assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med.

Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). Importantly, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).




                                                 10
        Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 11 of 18



        The court maintains an “affirmative obligation . . . to prevent factually unsupported claims

and defenses from proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,

526 (4th Cir. 2003) (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d 774,

778-79 (4th Cir. 1993) and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)). “A party

opposing a properly supported motion for summary judgment ‘may not rest upon the mere

allegations or denials of his pleadings,’ but rather must ‘set forth specific facts showing that there

is a genuine issue for trial.’” (Id.) (quoting Fed. R. Civ. P. 56(e)). A dispute of material fact is

only “genuine” if sufficient evidence favoring the nonmoving party exists for the trier of fact to

return a verdict for that party. Anderson, 477 U.S. at 249-50.

                                         III. DISCUSSION

A.      Excessive Force Claim

        Whether force used by prison officials was excessive is determined by inquiring if “force

was applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically

to cause harm.” Hudson v. McMillian, 503 U. S. 1, 6-7 (1992). This court must look at the need

for application of force; the relationship between that need and the amount of force applied; the

extent of the injury inflicted; the extent of the threat to the safety of staff and inmates as reasonably

perceived by prison officials; and any efforts made to temper the severity of the response. Whitley

v. Albers, 475 U.S. 312, 321 (1986). The absence of significant injury alone is not dispositive of

a claim of excessive force. Wilkins v. Gaddy, 559 U.S. 34 (2010). The extent of injury incurred

is one factor indicative of whether the force used was necessary in a particular situation, but if

force is applied maliciously and sadistically, liability is not avoided simply because the prisoner

had the good fortune to escape serious harm. Id. at 38.




                                                   11
         Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 12 of 18



         The use of chemical agents may state an Eighth Amendment claim where it is used “in

quantities greater than necessary or for the sole purpose of infliction of pain.” Iko v. Shreve, 535

F.3d 225, 240 (4th Cir. 2008) (quoting Williams v. Benjamin, 77 F.3d 756, 763 (4th Cir. 1996))

(emphasis omitted). As this court has observed:

          The use of pepper spray is not “per se a cruel and unusual punishment.”
          McCargo v. Mister, 462 F.Supp. 813, 818 (D. Md. 1978). It may be used in
          order to control recalcitrant inmates. Williams, 77 F.3d at 763. Analysis
          regarding the amount of chemical agent used focuses, as with all other excessive
          force claims, on whether the Defendant acted with a sufficiently culpable state
          of mind. Iko, 535 F.3d at 238 (4th Cir. 2008) (citations omitted) (holding
          correctional officer not entitled to qualified immunity where additional chemical
          agent was deployed into inmate’s cell after inmate attempted to comply with
          officer’s order, did not react violently, and officer failed to remove inmate’s
          clothes or secure medical care for inmate after chemical agent exposure).

          Eighth Amendment violations have been found where an officer used more than
          a reasonable amount of a chemical agent. See, e.g., Furnace v. Sullivan, 705
          F.3d 1021, 1025 (9th Cir. 2013) (finding Eighth Amendment violation where
          officer discharged can of pepper spray until empty, and other officer also joined
          in); Lawrence v. Bowersox, 297 F.3d 727, 732 (8th Cir. 2002) (same, where
          prisoner’s entire cell was doused in pepper spray using fire-extinguisher-like
          device); DeSpain v. Uphoff, 264 F.3d 965, 978 (10th Cir. 2001) (same, where
          officer indiscriminately sprayed entire prison tier). However, where an inmate
          repeatedly ignores official commands, multiple applications of pepper spray
          have been found reasonable. See Williams, 77 F.3d at 763 (finding no Eighth
          Amendment violation where officer administered pepper spray after prisoner
          asked “Why?” in response to command); Jackson v. Morgan, 19 Fed. App’x.
          97, 102 (4th Cir. 2001) (upholding use of pepper spray twelve times when
          inmate refused to comply with commands to move from his cell); Norris v.
          Detrick, 918 F.Supp. 977, 984 (N.D.W.Va. 1996) (upholding use of two blasts
          of pepper spray when inmate refused to return to his cell during lockdown). Use
          of chemical agents is reasonable when an officer is attempting to maintain order
          and discipline in the institution. Santiago v. Walls, 599 F.3d 749, 757 (7th Cir.
          2010) (determining that Eighth Amendment was not violated where pepper
          spray was used to break up inmate fight); Combs v. Wilkinson, 315 F.3d 548,
          558 (6th Cir. 2002) (holding use of pepper spray during prison riot appropriate).

Kitchen v. Ickes, 116 F. Supp. 3d 613, 626-27 (D. Md. 2015), aff’d, 644 Fed. Appx. 243 (4th Cir.

2016).




                                                 12
        Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 13 of 18



       At issue here are both the initial force used while Plaintiff was inside the cell with Mr.

Littlewolf and the force used against Plaintiff after his removal from the cell and later when he

claims he was taken to the property room. Plaintiff disputes that he threatened to assault Mr.

Littlewolf while he was in the cell with him and would not allow officers to remove Mr.

Littlewolf’s restraints. He claims instead that he picked up the chair inside the cell in an effort to

keep the chemical agent sprayed by Officer Barnes from coming into the cell. However, the

officers present during this confrontation could not have known Plaintiff’s subjective intent was

benign when he refused to obey direct orders and picked up a chair. Meanwhile Mr. Littlewolf

was left to fend for himself with his hands restrained behind his back inside the cell. Defendants’

concern for Mr. Littlewolf’s safety was a legitimate reason to utilize force to gain Plaintiff’s

compliance. To the extent that Plaintiff’s subjective intent did not include a plan to harm Mr.

Littlewolf, Plaintiff was the only person present to whom that would have been apparent given the

circumstances. Thus, the use of mace through the cell door has not been shown to be excessive.

       The use of force against Plaintiff after he was removed from the cell is far more

problematic. Defendants imply there was no further use of force following Plaintiff’s removal

from the cell; while Plaintiff alleges that he was beaten once he fell to the floor outside the cell

and “continuously maced” and beaten when he was taken to the property room. Defendants rely

on medical records to support their contention that the force used against Plaintiff was not

excessive because he was not injured. ECF No. 19-7 at 9, 11-15 (use of force reports and

statements); 23-24 (medical record). Defendants do not contend that Plaintiff was ever taken into

the property room; rather, they assert Plaintiff was taken for medical evaluation, then placed in the

holding cell where he remained for six days.




                                                 13
        Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 14 of 18



       There is a clear dispute of fact between the parties regarding the alleged use of force once

Plaintiff was out of the cell. The absence of an injury alone does not refute Plaintiff’s claim. See

Wilkins, 599 U.S. at 37 (noting the core judicial inquiry to be whether force was applied in good

faith or sadistically to cause harm). Because the dispute concerns whether the force occurred at

all, the disputed fact is material. Determination of such a matter on summary judgment is not

appropriate. Neither Defendant Lt. Smith nor Plaintiff are entitled to summary judgment on this

aspect of the excessive force claim given the dispute of material fact. Both motions shall therefore

be denied as to the use of force allegedly used once Plaintiff was out of the cell and then in the

property room.

B.     Conditions of Confinement

       Conditions which “deprive inmates of the minimal civilized measure of life’s necessities”

may amount to cruel and unusual punishment. Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

However, conditions which are merely restrictive or even harsh, “are part of the penalty that

criminal offenders pay for their offenses against society.” Id.

               In order to establish the imposition of cruel and unusual punishment,
               a prisoner must prove two elements - that “the deprivation of [a]
               basic human need was objectively sufficiently serious,” and that
               “subjectively the officials acted with a sufficiently culpable state of
               mind.”

Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (emphasis in original) (citation omitted). “These

requirements spring from the text of the amendment itself; absent intentionality, a condition

imposed on an inmate cannot properly be called ‘punishment,’ and absent severity, such

punishment cannot be called ‘cruel and unusual.”’ Iko, 535 F.3d at 238 (citing Wilson v. Seiter,

501 U.S. 294, 298-300 (1991)).




                                                 14
           Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 15 of 18



       To establish a sufficiently culpable state of mind, there must be evidence that a known

excessive risk of harm to the inmate’s health or safety was disregarded. See Wilson, 501 U.S. at

298-99. In other words, “the test is whether the guards know the plaintiff inmate faces a serious

danger to his safety and they could avert the danger easily yet they fail to do so.” Brown v. N.C.

Dep’t of Corr., 612 F.3d 720, 723 (4th Cir. 2010) (quoting Case v. Ahitow, 301 F.3d 605, 607 (7th

Cir. 2002)). Conduct is not actionable under the Eighth Amendment unless it transgresses bright

lines of clearly established pre-existing law. See Maciariello v. Sumner, 973 F.2d 295, 298 (4th

Cir. 1992). Where an inmate was confined for six days in cells described as “shockingly

unsanitary,” the Supreme Court has held that the prison officials responsible for the inmate’s

confinement had fair warning that their specific acts were unconstitutional. Taylor v. Riojas, __

U.S. ___, 2020 WL 6385693, *1 (Nov. 2, 2020).

       The objective prong of a conditions claim requires proof of an injury. “[T]o withstand

summary judgment on an Eighth Amendment challenge to prison conditions a plaintiff must

produce evidence of a serious or significant physical or emotional injury resulting from the

challenged conditions.” Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993). “Only extreme

deprivations are adequate to satisfy the objective component of an Eighth Amendment claim

regarding conditions of confinement.” De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003).

Demonstration of an extreme deprivation proscribed by the Eighth Amendment requires proof of

“a serious or significant physical or emotional injury resulting from the challenged conditions.”

See Odom v. S.C. Dep’t of Corr., 349 F.3d 765, 770 (4th Cir. 2003) (quoting De’Lonta, 330 F.3d

at 770).

       Plaintiff’s claim concerns his confinement to a holding cell for six days. The injuries he

describes suffering as a result of his assignment to that holding cell are not objectively verifiable,



                                                 15
        Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 16 of 18



nor are they serious or significant. Plaintiff has not offered, nor has he forecast, any evidence to

support a finding that he suffered an injury as a result of his temporary assignment to the cell.

Defendants are entitled to summary judgment on this claim.

C.     First Amendment Claim

       To the extent that Plaintiff alleges he was improperly denied access to religious materials

during the six days he was confined to the holding cell, his claim fails. Plaintiff’s claim that he

was denied access to his Bible and therefore could not practice his Christian faith does not suffice

to meet his burden of showing that an item is necessary to the practice of his faith. See Blue v.

Jabe, 996 F. Supp. 499, 502 (E.D. Va. 1996). Further, the temporary nature of Plaintiff’s

assignment to the holding cell means the deprivation of his Bible was also temporary and related

to the legitimate penological objective of securing his compliance with lawful orders to accept a

housing assignment. See Turner v. Safely, 482 U.S. 78, 89-91 (1987) (prison restrictions that

impact on the free exercise of religion but are related to legitimate penological objectives do not

run afoul of the constitution).

       Plaintiff’s claim that he was denied access to the courts fares no better as he has failed to

establish an actual injury resulting from the alleged missed deadline. “Ultimately, a prisoner

wishing to establish an unconstitutional burden on his right of access to the courts must show

‘actual injury’ to ‘the capability of bringing contemplated challenges to sentences or conditions of

confinement before the courts.’” O’Dell v. Netherland, 112 F.3d 773, 776 (4th Cir. 1997) (quoting

Lewis v. Casey, 518 U.S. 343, 355 (1996)). “The requirement that an inmate alleging a violation

of Bounds must show actual injury derives ultimately from the doctrine of standing, a

constitutional principle that prevents courts of law from undertaking tasks assigned to the political

branches.” Lewis, 518 U.S. at 349. Actual injury occurs when a prisoner demonstrates that a



                                                 16
        Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 17 of 18



“nonfrivolous” and “arguable” claim was lost because of the denial of access to the courts. Id. at

399. Plaintiff summarily claims that he missed a deadline to appeal the dismissal of an IGO

decision to the State Circuit Court. ECF No. 5 at 5-6. There is no way to discern whether the

appeal was meritorious. Further, Plaintiff admits he received the IGO decision on November 27,

2020 and does not explain why he could not have appealed the decision prior to his confinement

to the holding cell.

D.      Supervisory Defendants

       The claim raised against Defendants Weber, Hill, and Green is based on their roles as

supervisors and their responsibilities in that capacity to ensure the use of temporary holding cells

at WCI does not violate the constitution or applicable policies. It is well established that the

doctrine of respondeat superior does not apply in § 1983 claims. See Love-Lane v. Martin, 355

F.3d 766, 782 (4th Cir. 2004) (no respondeat superior liability under § 1983). Liability of

supervisory officials “is not based on ordinary principles of respondeat superior, but rather is

premised on ‘a recognition that supervisory indifference or tacit authorization of subordinates’

misconduct may be a causative factor in the constitutional injuries they inflict on those committed

to their care.’” Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Slakan v. Porter,

737 F.2d 368, 372 (4th Cir. 1984)). Supervisory liability under § 1983 must be supported with

evidence that: (1) the supervisor had actual or constructive knowledge that his subordinate was

engaged in conduct that posed a pervasive and unreasonable risk of constitutional injury to citizens

like the plaintiff; (2) the supervisor's response to the knowledge was so inadequate as to show

deliberate indifference to or tacit authorization of the alleged offensive practices; and (3) there was

an affirmative causal link between the supervisor's inaction and the particular constitutional injury

suffered by the plaintiff. See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).



                                                  17
        Case 8:20-cv-01193-DKC Document 27 Filed 02/05/21 Page 18 of 18



       Having found that the conditions under which Plaintiff was confined for six days do not

amount to an Eighth Amendment violation, the claim that Defendants Weber, Hill and Green

should be held liable for Plaintiff’s placement in those conditions is without merit.

                                      IV. CONCLUSION

       By separate Order which follows the court will grant in part and deny in part Defendants’

motion to dismiss or for summary judgment; deny Plaintiff’s pending motions; and dismiss the

complaint as to Defendant Showalter.




February 5, 2021                                      __________/s/___________________
                                                      DEBORAH K. CHASANOW
                                                      United States District Judge




                                                18
